DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1-20, Claim 1, which is an apparatus claim, and claims 19 and 20, which are apparatus claims, include the limitations “the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as the point on a line parallel to and 450m from the runway centre line where the EPNL is a maximum during take-off, is in the range of from 3 EPNdB and 15 EPNdB lower than the total engine EPNL at the take-off lateral reference point.” Claims 2-18 depend from claim 1.

When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims making or operating a gas turbine engine with a fan connected to gearbox where the gas turbine engine emits certain noise levels as measured on a side of a runway; (B) The nature of invention- the nature of the invention is a gas turbine engine which can be mounted to an aircraft; (C) the state of the prior art – the state of the prior art - As discussed in the prior art rejections below Gliebe teaches  geared turbofan engines with a compressor, turbine coupled to a fan via a gearbox. The components of the engines are formed from conventional materials, such as metals and ceramic matrix composites; (E) the level of predictability in the art - low predictability - requiring extensive design and investment, validation and certification; (F) the amount of direction provided by the inventor - applicant's disclosure does not teach how to make or use the invention. Applicant's original written description merely provides a generic description of gas turbine engines with a fan coupled to a gearbox and states the engines meet the claimed conditions; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims.
Claims 1, 19 and 20- air is drawn into the front of the engine and exhausted from the rear of the engine in the form of a jet; and the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as the point on a line parallel to and 450m from the runway centre line where the EPNL is a maximum during take-off, is in the range of from 3 EPNdB and 15 EPNdB lower than the total engine EPNL at the take-off lateral reference point.
Claim 6-wherein the relative Mach number at the tip of each fan blade.
Claim 7-wherein: a bypass duct defined radially outside the engine core and a radially inside a nacelle; and the average velocity of the flow at the exit to the bypass duct is in the range
Claim 8- wherein: a bypass duct defined radially outside the engine core and a radially inside a nacelle; and the average velocity of the flow at the exit to the bypass duct at the take-off lateral reference point is in the range.
Claim 9- wherein the gear ratio.
Claim 10-wherein the fan diameter is in the range.
Claim 11- wherein the fan diameter is in the range of from 320cm to 400cm and the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm.
Claim 12- wherein the fan diameter is in the range of from 220cm to 290cm, and the rotational speed of the fan at the take-off lateral reference point is in the range of from 2000 rpm to 2800 rpm.
Claim 13- wherein the bypass ratio at cruise conditions is in the range.
Claim 14- wherein the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range.
Claim 16- the average number of rotor blades.
Claim 17- the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range.
Regarding claims 3, 4, 6, 8, 9, 13, 14, 15, 16, 17, 19 and 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 6, 7, 8, 11, 12 and 14, these claims include the limitations, “ the relative Mach number at the tip of each fan blade does not exceed 1.09 M at the take-off lateral reference point (claim 6),” “the average velocity of the flow at the exit to the bypass duct is in the range of from 200 m/s to 275 m/s, optionally 200m/s to 265 m/s, at the take-off lateral reference point (Claim 7),” “the average velocity of the flow at the exit to the bypass duct at the take-off lateral reference point (claim 8),” “the rotational speed of the fan at the take-off lateral reference point (claims 11 and 12),” “the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point (claim 14).” Each of these limitations include a quantity associated with the engine referenced “at the take-off lateral reference point.” The take-off lateral reference point is a location on the side of the runway where a sound measurement is made. The engine is never located at the take-off lateral reference point. Thus, it is unclear what an engine quantity, such as the relative Mach number at the tip of each fan blade at the take-off lateral reference point or the rotational speed at the take-off lateral reference point means. Thus, the meets and bounds of the claims can’t be determined.

    PNG
    media_image1.png
    586
    1350
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7-14, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525).
Regarding claim 1, Gliebe teaches a gas turbine engine (Annotated Fig. A) for an aircraft  (Page 1) comprising: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools and shafts connecting the compressor and low pressure turbine are discussed); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5 discusses number of blades); and a gearbox  that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 6-10, Gearing and gear ratio are discussed with respect to Figs. 6 and 7), wherein: during operation of the gas turbine engine, air is drawn into the front of the engine and exhausted from the rear of the engine in the form of a jet (Page 5, jet noise is discussed); and the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as the point on a line parallel to and 450m from the runway centre line where the EPNL is a maximum during take-off, is in the range of from 3 EPNdB and 15 EPNdB lower than the total engine EPNL at the take-off lateral reference point (Gliebe teaches a design for the turbine that produces negligible contribution to the EPNL. On page 13, Gliebe recites, “For the advanced study engines, a cut-off LP turbine and compressor design was assumed, so no component noise estimates for these components were included in the system noise predictions.” In a cut-off LP turbine design, the rotors and stators 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm and Engine 4 is a geared turbofan with a fan diameter of 330 cm. As shown in Fig. 26, the total noise EPNL for engines 3 and 4 at the sideline, which is the take-off lateral reference point, is 94 dB and 91.5 dB, respectively. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engines 3 and 4 at the sideline, is 89 dB and 85.5 dB. The contribution of the engines to the noise as measured at the take-off lateral reference point are a maximum at take-off because the engines are at full power for take-off.  For engines 3 and 4, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point where the EPNL is a maximum during take-off is 5 dB and 6 dB lower than the total engine EPNL at the take-off lateral reference point, which are both within the claimed range of 3 EPNdB to 15 EPNdB lower.)
Regarding claim 2, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the combined contribution of the jet and the turbine to the EPNL at the take-off lateral reference point is in the range of from 5 EPNdB and 13 EPNdB lower than the total engine EPNL at the take-off lateral reference point (Engine 3 is 5 EPNdB lower and Engine 4 is 6 EPNdB lower, which are both within the claimed range).
Regarding claim 3, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the contribution of the jet to the EPNL at the take-off lateral reference point is in the range of from 0 EPNdB and 15 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point (Fig. 29 shows the fan exhaust noise is 91 dB for engine 3 and 88 dB for engine 4. Thus, the contribution of the jet noise is 2 dB lower than the fan noise emanating from the rear of the engine for engine 3 and 2.5 dB lower for engine 4 and thus, both fall within the claimed range of 0 EPNdB to 15 EPNdB lower.)
Regarding claim 4, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, optionally 25 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point. Gliebe doesn’t specify turbine noise levels because they are assumed to make a negligible contribution to the EPNL relative to the other noise sources. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, optionally 25 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point.” When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case 
Regarding claim 7, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches a bypass duct defined radially outside the engine core (Annotated Fig. A) and a radially inside a nacelle (Annotated Fig. A); and the average velocity of the flow at the exit to the bypass duct is in the range of from 200 m/s to 275 m/s, optionally 200m/s to 265 m/s, at the take-off lateral reference point. As discussed above, the meaning of the take-off lateral reference point is not clear because the engine is never located at the take-off lateral reference point. For the purposes of examination, the average velocity at the take-off lateral reference point is interpreted as the average velocity at take-off.
 Gliebe doesn’t specify the average velocity of the flow at the exit to the bypass duct. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “the average velocity of the flow at the exit to the bypass duct is in the range of from 200 m/s to 275 m/s, optionally 200m/s to 265 m/s, at the take-off lateral reference point.” When the prior art device is the same as a device described in the specification for 
Regarding claim 8, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches a bypass duct defined radially outside the engine core (Annotated Fig. A) and a radially inside a nacelle (Annotated Fig. A); and the average velocity of the flow at the exit to the bypass duct is in the range of from 50 m/s to 90 m/s lower, optionally 60 m/s to 85 m/s lower, than the average velocity of the flow at the exit to the bypass duct at cruise conditions. As discussed above, the meaning of the take-off lateral reference point is not clear because the engine is never located at the take-off lateral reference point. For the purposes of examination, the average velocity at the take-off lateral reference point is interpreted as the average velocity at take-off.
 Gliebe doesn’t specify the average velocity of the flow at the exit to the bypass duct. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “the average velocity of the flow at the exit to the bypass is in the range of from 50 m/s to 90 m/s lower, optionally 60 m/s to 85 m/s lower, than the average velocity of the flow at the exit to the bypass duct at cruise conditions..” When the prior art device is the 
Regarding claim 9, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the gear ratio of the gearbox is in the range of from 3 to 5, optionally 3.2 to 4.2, optionally 3.3 to 3.7 (In Fig. 7, Gliebe teaches a gear ratio of 3.5 which falls within the claimed range.)
Regarding claim 10, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the fan diameter is in the range of from 220cm to 400cm (As discussed above for claim 1, Engine 3 has a diameter of 106 inches (269 cm), which falls within the claimed range.
Regarding claim 11, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the fan diameter is in the range of from 320cm to 400cm and the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm (As discussed above, it is not clear what the rotational speed of the fan at the take-off lateral reference point means as the engine is never located at the take-off lateral reference point. For the purposes of examination, the take-off lateral reference point is interpreted as take-off. In table 1, engine 4 has a diameter of 130 inches (330 cm) and a fan tip speed is 984 ft/s. A 
Regarding claim 12, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the fan diameter is in the range of from 220cm to 290cm, and the rotational speed of the fan at the take-off lateral reference point is in the range of from 2000 rpm to 2800 rpm (As discussed above, it is not clear what the rotational speed of the fan at the take-off lateral reference point means as the engine is never located at the take-off lateral reference point. For the purposes of examination, the take-off lateral reference point is interpreted as take-off. In table 1, engine 3 has a diameter of 106 inches (269 cm) and a fan tip speed is 1030 ft/s. A fan with this tip speed and a diameter of 106 inches is moving at 2227 RPM. A fan diameter of 269 cm and an RPM of 2227 RPM falls within the claimed ranges.).
Regarding claim 13, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the bypass ratio at cruise conditions is in the range of from 12 to 18, optionally 13.0 to 18.0 (Table 1, Engine 4 has a bypass ratio of 15.75, which falls within the claimed ranges).
Regarding claim 14, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point (As discussed above, it is not clear what rotational speed of the fan at the take-off lateral reference point means as the engine is never located at the take-off lateral reference point. For the purposes of examination, the take-off lateral reference 
Regarding claim 18, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches an aircraft comprising the gas turbine engine according to claim 1 (Gliebe on page 1 discussed the use of the studied engines on aircrafts).
Regarding claim 19, Gliebe teaches a method of operating a gas turbine engine (Annotated Fig. A)  attached to an aircraft (Page 1), wherein the gas turbine engine comprises: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools and shafts connecting the compressor and low pressure turbine are discussed); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5 discusses number of blades); and a gearbox  that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 6-10, Gearing and gear ratio are discussed with respect to Figs. 6 and 7) and wherein the method comprises using the gas turbine engine to provide thrust to the aircraft for taking off from a runway (Page 5 discusses thrust requirements, takeoff profile for an aircraft using the engines is shown in Fig. 19), during which: air is drawn into the front of the engine and exhausted from the rear of the engine in the form of a jet (Page 5 describes the generation of a jet); and the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as the point on a line parallel to and 450m from the runway centre line where the EPNL is a maximum during take-off, is in the -7-Application No. New U.S. Patent Application range of from 3 EPNdB and 15 EPNdB, optionally 5 EPNdB and 13 EPNdB, lower than the total engine EPNL at the take-off 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm and Engine 4 is a geared turbofan with a fan diameter of 330 cm. As shown in Fig. 26, the total noise EPNL for engines 3 and 4 at the sideline, which is the take-off lateral reference point, is 94 dB and 91.5 dB, respectively. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engines 3 and 4 at the sideline, is 89 dB and 85.5 dB. The contribution of the engines to the noise as measured at the take-off lateral reference point are a maximum at take-off because the engines are at full power for take-off.  For engines 3 and 4, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point where the EPNL is a maximum during take-off is 5 dB and 6 dB lower than the total engine EPNL at the take-off lateral reference point, which are both within the claimed range of 3 EPNdB to 15 EPNdB lower.).
Regarding claim 20, Gliebe teaches a method of operating an aircraft (page 1) comprising a gas turbine engine (Annotated Fig. A), wherein the gas turbine engine comprises: 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm and Engine 4 is a geared turbofan with a fan diameter of 330 cm. As shown in Fig. 26, the total noise EPNL for engines 3 and 4 at the sideline, which is the take-off lateral reference point, is 94 dB and 91.5 dB, respectively. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engines 3 and 4 at the sideline, is 89 dB and 85.5 dB. The contribution of the engines to the noise as measured at the take-off lateral reference point are a maximum at take-off because the engines are at full power for take-off.  For engines 3 and 4, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point where the EPNL is a maximum during take-off is 5 dB and 6 dB lower than the total engine EPNL at the take-off lateral reference point, which are both within the claimed range of 3 EPNdB to 15 EPNdB lower.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525).
Regarding claim 4, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches the low pressure turbine is a known noise source and the low pressure turbine can be designed to minimize its contribution to the EPNL (Pages 12 and 13) with a goal of minimizing the noise generated by the engine as measured by the EPNL at the take-off lateral reference point. Gliebe further teaches that most of the resulting inlet and exhaust turbomachinery noise is produce by the fan (page 13), which provides a reference of comparison between fan exhaust noise and other sources of engine noise, such as the turbine noise. Therefore, an ordinary skilled worker would recognize that the contribution of the turbine noise to the EPNL is a result effective variable that controls the noise performance of the engine. Thus, the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, optionally 25 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the turbine noise contributes to the overall engine noise and thus, controls the engine noise performance and hence is a result effective variable. “[W]here the general 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, optionally 25 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point in order to optimize the noise performance characteristics of the engine.
Regarding claims 7 and 8, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches the jet noise is roughly proportional to the sixth power of the jet velocity for a given thrust (Page 5). Gliebe further teaches varying the fan pressure ratio to control the jet velocity because as recited on page 5, “from a noise reduction point-of-view, the exhaust jet mixing noise, a primary contributor at full power for current high
bypass engines, is dictated to a great extent by the fan pressure ratio. The FPR selected sets the fan jet exhaust velocity, which in turn sets the jet exhaust noise level. Therefore, an ordinary skilled worker would recognize that the average velocity of the flow at the bypass duct is a result effective variable that controls the performance of the engine. Thus, the average velocity of the flow at the exit to the bypass duct in the range of from 200 m/s to 275 m/s, in claim 7, the average velocity of the flow at the exit to the bypass at take-off in the range of 50 m/s to 90 m/s, at the take-off lateral reference point lower than the average velocity of the flow at the exit of the 
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the average velocity of the flow at the bypass duct controls engine performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that the average velocity of the flow at the exit to the bypass duct in the range of from 200 m/s to 275 m/s at the take-off lateral reference point, the average velocity of the flow at the exit to the bypass at take-off in the range of 50 m/s to 90 m/s at the take-off lateral reference point lower than the average velocity of the flow at the exit of the bypass duct at cruise conditions in order to optimize the performance characteristics of the engine.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525) in view of Kaplan (Design of a Highly Efficient Low-Noise Fan for Ultra-High Bypass Engines, GT2006-90363).
Regarding claim 6, Gliebe teaches the invention as discussed and described above so far for claim 1. Gliebe lacks the relative Mach number at the tip of each fan blade does not exceed 1.09 M at the take-off lateral reference point and is optionally in the range of from 0.8 M to 1.08 M at the take-off lateral reference point. As discussed above, it is not clear what the relative Mach number at the tip of each fan blade at the take-off lateral reference point means as the engine is never located at the take-off lateral reference point. For the purposes of examination, the take-off lateral reference point is interpreted as take-off. 
Kaplan teaches to achieve a low noise fan at take-off keep the Mach number of the tip of each fan blade below 1.05. This constraint avoids upstream shock boundary layer interaction noise (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Gliebe have the relative Mach number at the tip of each fan blade does not exceed 1.09 M at the take-off lateral reference point, as taught by Kaplan, in order to reduce the noise generated by the fan.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525) in view of Groeneweg (Aeroacoustics of Flight Vehicles: Theory and Practice, Vol. 1: Noise Sources, NASA RP 1258)
Regarding claims 15, 16 and 17 Gliebe teaches the invention as discussed and described above so far for claim 1 and Gliebe further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages (Annotated Fig. A, the low pressure turbine has 6 stage). Gliebe doesn’t specify the number of rotor blades per stage. In Chapter 3 (pages 151-209), Groeneweg teaches methods for reducing turbomachinery noise from jet engines during flight, including the fan and turbines, during flyover (Fig. 2. Groeneweg teaches the 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the gas turbine engines of Gliebe have between 50 to 150 blades per rotor in the turbines including the low pressure turbine that drives the fan connected to the gearbox, as taught by Groeneweg, in order to apply a known technique, in this case, the design a rotor of turbine in a gas turbine engine, to a known device ready for improvement, in this case gas turbine engine, to yield a predictable result of providing rotors for gas-turbine engines meeting noise and engine performance requirements.
Gliebe in view of Groeneweg, as discussed so far, teaches engines with turbines having rotors with between 50 to 150 blades per rotor. Gliebe in view Groeneweg does not teach that  each and every one of the rotor stages of the turbine that drives the fan via the gearbox comprises between 60 to 140 rotor blades (Claim 15), the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is between 65 to 120 rotor blades (Claim 16) and the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of from 60 to 120 rotor blades (Claim 17). However, it has been held that where the claimed ranges, in this case, 60-140 blades per rotor, 65-120 blades per rotor or 60-120 blades per rotor, overlap the disclosed prior art ranges, in this case, 50 to 150 blades per rotor, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/D.P.O./            Examiner, Art Unit 3741  

/EHUD GARTENBERG/            Supervisory Patent Examiner, Art Unit 3741